FTewburger, J.
This action was brought to recover §150, claimed to be due, arising from deductions that had been made by the defendant from the salary that became payable to plaintiff. The answer, among other defenses, alleged that the contract sued upon is void as being within the statute of frauds. On the trial of the action, the defendant moved, at the conclusion of the plaintiff’s case, as well as at the end of the trial, to dismiss the complaint, on the ground that the contract is within the statute of frauds, as not to be performed within one year, and therefore no recovery can be had on any such oral contract, which motion was denied, and exception taken. The trial justice properly denied the motion to dismiss. There was a complete contract between the parties, by reason of the correspondence and telegrams between them. A careful examination of the printed case fails to disclose any errors on the trial that would warrant us in disturbing the judgment herein. Judgment affirmed with costs. All concur.